





Exhibit 10.3




EMPLOYMENT SERVICES AGREEMENT




This Employment Services Agreement (the “Agreement”) is entered into as of the
 17 day of April , 2014, by and between Panacea Global, Inc., a Nevada
corporation, with a business address of 330 High Way #7 East, Suite #502,
Richmond hill, Ontario, L4B3P8, Canada. (the “Company”), and Mahmood Moshiri, an
individual residing at 47 Brillinger Street, Richmond hill, Ontario, L4C8Y5,
Canada (“Executive”).




INTRODUCTION

WHEREAS, the Company desires to employ the Executive under the title and
capacity set forth on Schedule A hereto and the Executive desires to be employed
by the Company in such capacity, subject to the terms of this Agreement;

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual promises herein
below set forth, the parties hereby agree as follows:




1.

Employment Period.  The term of the Executive’s employment by the Company
pursuant to this Agreement (the “Employment Period”) shall commence upon the
date hereof (the “Effective Date”) and shall continue for that period of
calendar months from the Effective Date set forth on Schedule A hereto.
 Thereafter, the Employment Period shall automatically renew for successive
periods of one (1) year each, unless either party shall have given to the other
at least one hundred and eighty (180) days’ prior written notice of their
intention not to renew the Executive’s employment prior to the end of the
Employment Period or then applicable renewal term, as the case may be.  

2.

Employment; Duties.   

(a)

General.

Subject to the terms and conditions set forth herein, the Company shall employ
the Executive to act for the Company during the Employment Period in the
capacity set forth on Schedule A hereto, and the Executive hereby accepts such
employment.  The duties and responsibilities of the Executive shall include such
duties and responsibilities appropriate to such office as the Company’s Board of
Directors (the “Board”) may from time to time reasonably assign to the
Executive, as initially specified on Schedule A attached hereto, with such
authority and responsibilities, including Company-wide executive, administrative
and finance functions as are normally associated with and appropriate for such
position.





1










(b)

Place of Employment.

  The Executive’s services shall be performed at the Company’s offices located
in Canada, USA, or any other Countries, any other locus where the Company now or
hereafter has a business facility and at any other location where Executive’s
presence is necessary to perform his duties.  The parties acknowledge, however,
that the Executive may be required to travel in connection with the performance
of his duties hereunder.

1.

Base Salary.  The Executive shall be entitled to receive a salary from the
Company during the Employment Period at a rate per year indicated on Schedule A
hereto (the “Base Salary”).  Once the Board has established the Base Salary,
such Base Salary may be increased on each anniversary of the Effective Date, at
the Board’s sole discretion.  The parties expressly agree that what the
Executive receives now or in the future, in addition to the regular Base Salary,
whether this be in the form of benefits or regular or occasional aid/assistance,
such as recreation, club memberships, meals, education for his family, vehicle,
lodging or clothing, occasional bonuses or anything else he receives, during the
Employment Period and any renewals thereof, in cash or in kind, shall not be
deemed as salary.  Bonus.  (a) The Company may pay the Executive an annual bonus
(the “Annual Bonus”), at such time and in such amount as may be determined by
the Board in its sole discretion.  The Board may or may not determine that all
or any portion of the Annual Bonus shall be earned upon the achievement of
operational, financial or other milestones (“Milestones”) established by the
Board in consultation with the Executive and that all or any portion of any
Annual Bonus shall be paid in cash, securities or other property.

(b) The Executive shall be eligible to participate in any other bonus or
incentive program established by the Company for executives of the Company.  

2.

Other Benefits

()

Stock Option Grant.

The Executive shall be entitled to receive those stock options under the
Company’s 2014 Equity Incentive Plan as specified in Schedule A hereto.  Any
additional option grants to the Executive shall be at the option of the Board.

(b)

Insurance and Other Benefits.  During the Employment Period, the Executive and
the Executive’s dependents shall be entitled to participate in the Company’s
insurance programs and any ERISA benefit plans, as the same may be adopted
and/or amended from time to time (the “Benefits”).  

(c)

Vacation.  During the Employment Period, the Executive shall be entitled to an
annual vacation of at least that number of working days set forth on Schedule A
hereto.





2










(d)

Expense Reimbursement.  The Company shall reimburse the Executive for all
reasonable business, promotional, travel and entertainment expenses incurred or
paid by the Executive during the Employment Period in the performance of
Executive’s services under this Agreement, provided that the Executive furnishes
to the Company appropriate documentation required by the Internal Revenue Code
in a timely fashion in connection with such expenses and shall furnish such
other documentation and accounting as the Company may from time to time
reasonably request.

3.

Termination; Compensation Due.   The Executive's employment hereunder may
terminate, and the Executive’s right to compensation for periods after the date
the Executive’s employment with the Company terminates shall be determined. (a)
 Voluntary Resignation; Termination without Cause.  

(i) Voluntary Resignation.

The Executive may terminate his employment at any time upon thirty (30) days
prior written notice to the Company.  

 (c)

Disability.  The Company shall have the right, but shall not be obligated to
terminate the Executive's employment hereunder in the event the Executive
becomes disabled such that he is unable to discharge his duties to the Company
for a period of ninety (90) consecutive days or one hundred twenty (120) days in
any one hundred eighty (180) consecutive day period, provided longer periods are
not required under applicable local labor regulations (a "Permanent
Disability").  In the event of a termination of employment due to a Permanent
Disability, the Company shall be obligated to continue to make payments to the
Executive in an amount equal to the then applicable Base Salary for the
Severance Period (as defined below) after the Executive’s employment with the
Company is terminated due to a Permanent Disability.  A determination of a
Permanent Disability shall be made by a physician satisfactory to both the
Executive and the Company; provided, however, that if the Executive and the
Company do not agree on a physician, the Executive and the Company shall each
select a physician and those two physicians together shall select a third
physician, whose determination as to a Permanent Disability shall be binding on
all parties.

(d)

Death.  The Executive's employment hereunder shall terminate upon the death of
the Executive.  The Company shall have no obligation to make payments to the
Executive in accordance with the provisions of Sections  or  above, or, except
as otherwise required by law or the terms of any applicable benefit plan, to
provide the benefits described in Section 5 above, for periods after the date of
the Executive's death except for then applicable Base Salary earned and accrued
through the date of death, payable to the Executive or his successor.

(e)

Termination for Good Reason.  The Executive may terminate this Agreement at any
time for Good Reason.  In the event of termination under this Section (e), the
Company shall pay to the Executive severance in an amount equal to the then
applicable Base Salary for a period equal to the number of months set forth on
Schedule A hereto (the “Severance Period.





3










4.

 (f)    Notice of Termination.    Any termination of employment by the Company
or the Executive shall be communicated by a written ‘‘Notice of Termination’’ to
the other party hereto given in accordance with Section  of this Agreement.

5.

Confidentiality Covenants.

(a)

The Executive agrees as follows: (1) only to use the Confidential Information to
provide services to the Company and its Affiliates; (2) only to communicate the
Confidential Information to fellow employees, agents and representatives on a
need-to-know basis.

6.

Governing Law/Jurisdiction.  This Agreement and any disputes or controversies
arising hereunder shall be construed and enforced in accordance with and
governed by the internal laws of the Ontario without regard to the conflicts of
laws principles thereof.

7.

Public Company Obligations.  Executive acknowledges that the Company is a public
company whose Common Stock has been registered under the US Securities Act of
1933, as amended (the “Securities Act”), and registered under the Exchange Act,
and that this Agreement may be subject to the public filing requirements of the
Exchange Act.  

8.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and thereof and
supersedes and cancels (i) any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties.

9.

Notices.  All notices, requests, demands and other communications called for or
contemplated hereunder shall be in writing and shall be deemed to have been
given when delivered to the party to whom addressed or when sent by telecopy (if
promptly confirmed by registered or certified mail, return receipt requested,
prepaid and addressed) to the parties, their successors in interest, or their
assignees at the following addresses, or at such other addresses as the parties
may designate by written notice in the manner aforesaid:

(a)

to the Company at:

 330 High Way #7 East, Suite #502,

Richmond hill, Ontario, L4B 3P8, Canada.

Phone:905-881-1049

Fax: 905-881-2241

Attn: Binnay Sethi








4













with a copy to:

Szaferman, Lakind, Blumstein & Blader, P.C.

101 Grovers Mill Road, Second Floor

Lawrenceville, New Jersey 08648

Attn: Gregg E. Jaclin

Fax: (609) 275-4511




(b)

to the Executive at:

Address listed on Schedule A attached hereto.




           47 Brillinger Street, Richmond Hill , ON, Canada, L4B 3P8

           Tel: +416-450-6414      moshiri@panaceaglobalinc.com




10.

Headings.  Headings in this Agreement are for reference purposes only and shall
not be deemed to have any substantive effect.

11.

Opportunity to Seek Advice.  The Executive acknowledges and confirms that he has
had the opportunity to seek such legal, financial and other advice and
representation as he has deemed appropriate in connection with this Agreement,
that the Executive is fully aware of its legal effect, and that Executive has
entered into it freely based on the Executive’s judgment and not on any
representations or promises other than those contained in this Agreement.

12.

Withholding and Payroll Practices.  All salary, severance payments, bonuses or
benefits payments made by the Company under this Agreement shall be net of any
tax or other amounts required to be withheld by the Company under applicable law
and shall be paid in the ordinary course pursuant to the Company’s then existing
payroll practices.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.







[The next page is the signature page]





5













 EXECUTIVE:







    /s/ Mahmood Moshiri

Name: Mahmood Moshiri

                                                                  

  







[COMPANY]




By: /s/ Binnay Sethi

Name: Binnay Sethi

Title: Vice-President, Director,














6













Schedule A




1.

Employment Period: 120 calendar months.




2.

Employment

a.

Title: President, CEO, CFO, COO

b.

Executive Duties: President, CEO, COO , CFO




3.

Base Salary:  $240,000 per year.




4.

Initial Stock Option Grant: Five Hundred Thousands Options  Per Year




5.

Vacation:  (8) weeks per Year.




6.

Severance Period: Ten Years




7.

Executive Contact Information:




47 Brillinger Street, Richmond Hill , ON, Canada, L4C 8Y5

Phone: +416-450-6414

            moshiri@panaceaglobalinc.com

April 17, 2014

/s/ Mahmood Moshiri

/s/ Binnay Sethi








7





